Case 1:19-bk-12967   Doc 11     Filed 10/03/19 Entered 10/03/19 11:51:14   Desc Main
                                Document     Page 1 of 3


                     IN THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION


IN RE:                                  :     CASE NO. 19-12967
                                              CHAPTER 13
      TIMOTHY S. BELL                   :     JUDGE JEFFERY P. HOPKINS

      DEBTOR(S)                         :     TRUSTEE'S REPORT

1. Comes now the Chapter 13 Trustee, Margaret A. Burks and files this Report
based upon information obtained from the 341 meeting of creditors. The
Trustee has conducted a Meeting of Creditors pursuant to 11 U.S.C. Section
341. The petition, schedules, and plan have been examined.

2. 341 MEETING DATE: September 30, 2019

3. DATE OF CONFIRMATION: October 22, 2019

4. Meeting Held: Yes
   Plan Percentage: 50%

5. Debtor(s) Appeared:    Yes

6. Trustee does not recommend this case for confirmation at this time.

7. The Chapter 13 was filed because divorce.

8. Direct pay via TFS.

9. The following creditors were present: None

10. Creditor objection: None

11. The Trustee requested information herein pursuant to 11 U.S.C. Sec.
521(a)(3).

The 341 meeting is continued until October 21, 2019 at 8:30 a.m.; confirmation
date is November 19, 2019 at 2:00 p.m. The following documents and information
must be provided in file stamped form to the Trustee at the continued 341
meeting.

         a) Amend Statement of Financial Affairs paragraph 20 to include
            closed Chase account.
         b) Trustee is reviewing debtor’s budget. Budget is generous. Trustee
            notes that the claims bar deadline is October 22nd and will
            analyze whether case can be 100%.

12. Annual status report beginning April 30, 2020 on tax returns. Agreed
Order uploaded requiring taxes by April 30 of each year to the Trustee. Amend
Schedules I, J and plan if needed.
Case 1:19-bk-12967   Doc 11    Filed 10/03/19 Entered 10/03/19 11:51:14   Desc Main
                               Document     Page 2 of 3



                                 Respectfully submitted,


                         /s/     Margaret A. Burks, Esq.
                                 Margaret A. Burks, Esq.
                                 Chapter 13 Trustee
                                 Attorney Reg. No. OH 0030377

                                 Francis J. DiCesare, Esq.
                                 Staff Attorney
                                 Attorney Reg. No. OH 0038798

                                 Tammy E. Stickley, Esq.
                                 Staff Attorney
                                 Attorney Reg. No. OH 0090122

                                 600 Vine Street, Suite 2200
                                 Cincinnati, OH 45202
                                 513-621-4488
                                 513 621-2643 (facsimile)
                                 mburks@cinn13.org Correspondence only
                                 fdicesare@cinn13.org
                                 tstickley@cinn13.org
Case 1:19-bk-12967   Doc 11   Filed 10/03/19 Entered 10/03/19 11:51:14   Desc Main
                              Document     Page 3 of 3


                              CERTIFICATE OF SERVICE

      I hereby certify that a copy of   the foregoing Trustee’s Report was
served (i) electronically on the date   of filing through the court’s ECF System
on all ECF participants registered in   this case at the email address
registered with the court and (ii) by   ordinary U.S. Mail on October 3, 2019
addressed to:

Timothy S. Bell
debtor(s)
11562 Kemperwoods
Cincinnati, OH 45249


                                      /s/   Margaret A. Burks, Esq.
                                            Margaret A. Burks, Esq.
